DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2020, 02/04/2021, 08/12/2021, and 09/17/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-17 have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-4, 9-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more.
Regarding claim 1.
claim 1 is a method, comprising steps for suppressing braking noise in a number of vehicles (thus the claims are to a method Step 1: Yes)
Under Step 2A – Prong 1:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following elements claim 1 including “receiving a number of messages from the vehicles…”, and “generating a number of response instructions based on the braking state data…” are considered to be mental process steps. The identified claim limitation(s) that recite(s) abstract idea fall within the enumerated grouping of abstract idea in Section I of the 2019 Revised patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
The limitations of “receiving a number of messages from the vehicles…”, and “generating a number of response instructions based on the braking state data…” in context of this claim encompassed the user mentally determining and providing the corresponding estimation of the suppressing braking noise. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of either paper and pencil or with a generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. According, the claim recites an abstract idea.
Under Step 2A – Prong 2:
The judicial exception is not integrated into practical application, Claim 1 does not recite any additional elements and every steps is considered a mental process step. Accordingly, there are no additional elements that would integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application. Claim 1 is not patent eligible.
Regarding dependent claim 2-4, and 9-15. 
Claims 2-4, and 9-15 are to a method comprising the steps of “which also comprises at least one of: sending the response instructions to the vehicles,…” (Claim.2), “which also comprises: generating a number of driving profiles based on the braking state data…” (Claim.3), “which also comprises at least one of: sending the driving profiles to the vehicles,…” (Claim.4), “wherein the messages are received and/or transmitted via mobile radio …” (Claim.9), “wherein the braking state data include data relating to one or more of the following state: noise,…” (Claim.10), “wherein a respective response instruction contains a measure for suppressing braking noise…” (Claim.11), “wherein a respective response instruction contains one or more of the following actions: braking force distribution…” (Claim.12), “which also comprises in the vehicle or in the central server: identifying a robustness measure for a component by the braking state data…” (Claim.13) , “a central server which is configured to carry out a method as claimed…” (Claim.14) , “which when carried out, cause a processor to execute a method…” (Claim.15) (thus the claims are to an method, step 1: Yes).
Under Step 2A – Prong 1:
Claims 2-4, and 9-15  are to a method comprising the steps of “which also comprises at least one of: sending the response instructions to the vehicles,…” (Claim.2), “which also comprises: generating a number of driving profiles based on the braking state data…” (Claim.3), “which also comprises at least one of: sending the driving profiles to the vehicles,…” (Claim.4), “wherein the messages are received and/or transmitted via mobile radio …” (Claim.9), “wherein the braking state data include data relating to one or more of the following state: noise,…” (Claim.10), “wherein a respective response instruction contains a measure for suppressing braking noise…” (Claim.11), “wherein a respective response instruction contains one or more of the following actions: braking force distribution…” (Claim.12), “which also comprises in the vehicle or in the central server: identifying a robustness measure for a component by the braking state data…” (Claim.13) , “a central server which is configured to carry out a method as claimed…” (Claim.14) , “which when carried out, cause a processor to execute a method…” (Claim.15), These claim recite an abstract idea which is directed to metal process.
Under Step 2A – Prong 2:
This judicial exception is not integrated into a practical application, the claim only recites additional element in the form of “which also comprises at least one of: sending the response instructions to the vehicles,…” (Claim.2), “which also comprises: generating a number of driving profiles based on the braking state data…” (Claim.3), “which also comprises at least one of: sending the driving profiles to the vehicles,…” (Claim.4), “wherein the messages are received and/or transmitted via mobile readio…” (Claim.9), “wherein the braking state data include data relating to one or more of the following state: noise,…” (Claim.10), “wherein a respective response instruction contains a measure for suppressing braking noise…” (Claim.11), “wherein a respective response instruction contains one or more of the following actions: braking force distribution…” (Claim.12), “which also comprises in the vehicle or in the central server: identifying a robustness measure for a component by the braking state data…” (Claim.13) , “a central server which is configured to carry out a method as claimed…” (Claim.14) , “which when carried out, cause a processor to execute a method…” (Claim.15), theses steps are all considered to be mere extra solution activity to the mental process steps of “which also comprises at least one of: sending the response instructions to the vehicles,…” (Claim.2), “which also comprises: generating a number of driving profiles based on the braking state data…” (Claim.3), “which also comprises at least one of: sending the driving profiles to the vehicles,…” (Claim.4), “wherein the messages are received and/or transmitted via mobile radio …” (Claim.9), “wherein the braking state data include data relating to one or more of the following state: noise,…” (Claim.10), “wherein a respective response instruction contains a measure for suppressing braking noise…” (Claim.11), “wherein a respective response instruction contains one or more of the following actions: braking force distribution…” (Claim.12), “which also comprises in the vehicle or in the central server: identifying a robustness measure for a component by the braking state data…” (Claim.13) , “a central server which is configured to carry out a method as claimed…” (Claim.14) , “which when carried out, cause a processor to execute a method…” (Claim.15), these extra solution activity steps are directing towards data gathering and outputting (see MPEP 2106.05(g)). Accordingly, theses additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed towards an abstract idea.
Under Step 2B:
The claims 2-4, and 9-15 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A prong 2.
The additional limitations recited in the dependent claims 2-4, and 9-15 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, claims 2-4, and 9-15 are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 9-13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dantu (US20120053805A1), and further in view of Kingston (US20060202555A1).
	Claim.1 Dantu discloses a method for suppressing braking noise in a number of vehicles by a central server (see at least fig.2-4, p12, claim.6, a central server for further analysis of the data, p25), wherein the method comprises: receiving a number of messages from the vehicles, wherein the messages contain braking state data (see at least fig.2-6, p58, smartphone-based detection and analyses of these noise, categorizing them as risks, and letting the driver know to safety pull over of high speed traffic before the tire degrades further , claim.5, p46, p25).
Dantu does not discloses generating a number of response instructions based on the braking state data, wherein each response instruction contains a measure for suppressing braking noise.
However, Kingston discloses generating a number of response instructions based on the braking state data, wherein each response instruction contains a measure for suppressing braking noise (see at least abstract, a parameter that allows a conclusion to be drawn about noise generation is acquired and evaluated to detect the occurrence or imminent occurrence of noises, p9, to change a brake force distribution when the evaluation reveals the occurrence or imminent occurrence of noises, p11-12).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Dantu to include generating a number of response instructions based on the braking state data, wherein each response instruction contains a measure for suppressing braking noise by Kingston in order to for automatically suppressing or preventing noise generation during the generation of brake forces by means of the wheel brakes of a vehicle brake system (see Kingston’s p9).
Claim.2 Dantu does not discloses which also comprises at least one of: sending the response instructions to the vehicle, sending the response instructions to a group of vehicles, installing the response instructions in new vehicles to be produced.
However, Kingston discloses which also comprises at least one of: sending the response instructions to the vehicle, sending the response instructions to a group of vehicles, installing the response instructions in new vehicles to be produced (see at least abstract, a parameter that allows a conclusion to be drawn about noise generation is acquired and evaluated to detect the occurrence or imminent occurrence of noises, p9, to change a brake force distribution when the evaluation reveals the occurrence or imminent occurrence of noises, p11-12).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Dantu to include which also comprises at least one of: sending the response instructions to the vehicle, sending the response instructions to a group of vehicles, installing the response instructions in new vehicles to be produced by Kingston in order to for automatically suppressing or preventing noise generation during the generation of brake forces by means of the wheel brakes of a vehicle brake system (see Kingston’s p9).
	Claim.3 Dantu does not discloses which also comprises: generating a number of driving profiles based on the braking state data, each driving profile containing a number of response instructions for braking noise suppression for a particular driving style.
However, Kingston discloses which also comprises: generating a number of driving profiles based on the braking state data, each driving profile containing a number of response instructions for braking noise suppression for a particular driving style (see at least abstract, a parameter that allows a conclusion to be drawn about noise generation is acquired and evaluated to detect the occurrence or imminent occurrence of noises, p9, to change a brake force distribution when the evaluation reveals the occurrence or imminent occurrence of noises, p11-12).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Dantu to include which also comprises: generating a number of driving profiles based on the braking state data, each driving profile containing a number of response instructions for braking noise suppression for a particular driving style by Kingston in order to for automatically suppressing or preventing noise generation during the generation of brake forces by means of the wheel brakes of a vehicle brake system (see Kingston’s p9).
Claim.9 Dantu discloses wherein the messages are received and/or transmitted via mobile radio (see at least fig.2, p7, radio, p61-63).
Claim.10 Dantu discloses wherein the braking state data include data relating to one or more of the following state: noise, braking noise, vibrations, braking forces, braking force distribution, wheel rotations speeds, pedal force, braking torque, deceleration, temperatures, in particular of brakes, engine and/or environment; and/or wherein they include CAN bus data (see at least fig.2, 6a p7, p60-63, p51, decelerates, p58, noises originating from belts, brakes, tires, and radiator fans).
Claim.11 Dantu does not discloses wherein a respective response instruction contains a measure for suppressing braking noise as a function of a number of braking state data.
However, Kingston discloses wherein a respective response instruction contains a measure for suppressing braking noise as a function of a number of braking state data (see at least abstract, a parameter that allows a conclusion to be drawn about noise generation is acquired and evaluated to detect the occurrence or imminent occurrence of noises, p9, to change a brake force distribution when the evaluation reveals the occurrence or imminent occurrence of noises, p11-12).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Dantu to include wherein a respective response instruction contains a measure for suppressing braking noise as a function of a number of braking state data by Kingston in order to for automatically suppressing or preventing noise generation during the generation of brake forces by means of the wheel brakes of a vehicle brake system (see Kingston’s p9).
Claim.12 Dantu does not discloses wherein a respective response instruction contains one or more of the following actions: braking force distribution, braking force reduction, braking force modulation, brake conditioning and/or braking regeneration.
However, Kingston discloses wherein a respective response instruction contains one or more of the following actions: braking force distribution, braking force reduction, braking force modulation, brake conditioning and/or braking regeneration (see at least abstract, a parameter that allows a conclusion to be drawn about noise generation is acquired and evaluated to detect the occurrence or imminent occurrence of noises, the brake force distribution between the wheel brakes is changed, p9, to change a brake force distribution when the evaluation reveals the occurrence or imminent occurrence of noises, p11-17).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Dantu to include wherein a respective response instruction contains one or more of the following actions: braking force distribution, braking force reduction, braking force modulation, brake conditioning and/or braking regeneration by Kingston in order to for automatically suppressing or preventing noise generation during the generation of brake forces by means of the wheel brakes of a vehicle brake system (see Kingston’s p9).
Claim.13 Dantu does not discloses which also comprises in the vehicle or in the central server: identifying a robustness measure for a component by the braking state data.
However, Kingston discloses which also comprises in the vehicle or in the central server: identifying a robustness measure for a component by the braking state data (see at least abstract, a parameter that allows a conclusion to be drawn about noise generation is acquired and evaluated to detect the occurrence or imminent occurrence of noises, p9, to change a brake force distribution when the evaluation reveals the occurrence or imminent occurrence of noises, p11-12).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Dantu to include which also comprises in the vehicle or in the central server: identifying a robustness measure for a component by the braking state data by Kingston in order to for automatically suppressing or preventing noise generation during the generation of brake forces by means of the wheel brakes of a vehicle brake system (see Kingston’s p9).

	Claim.5 Dantu discloses a method for suppressing braking noise in a vehicle, wherein the method comprises: recording a number of braking state data, sending the braking state data to a central server in a number of messages (see at least fig.2-4, p12, claim.6, a central server for further analysis of the data, p58, smartphone-based detection and analyses of these noise, categorizing them as risks, and letting the driver know to safety pull over of high speed traffic before the tire degrades further , claim.5, p46, p25) receiving a number of response instructions from the central server(see at least fig.2-6, p58, smartphone-based detection and analyses of these noise, categorizing them as risks, and letting the driver know to safety pull over of high speed traffic before the tire degrades further , claim.5, p46, p25).
Dantu does not discloses wherein each response instruction includes a measure for suppressing braking noise, and applying the response instructions in a number of braking operations of the vehicle.
However, Kingston discloses wherein each response instruction includes a measure for suppressing braking noise, and applying the response instructions in a number of braking operations of the vehicle (see at least abstract, a parameter that allows a conclusion to be drawn about noise generation is acquired and evaluated to detect the occurrence or imminent occurrence of noises, p9, to change a brake force distribution when the evaluation reveals the occurrence or imminent occurrence of noises, p11-12).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Dantu to include wherein each response instruction includes a measure for suppressing braking noise, and applying the response instructions in a number of braking operations of the vehicle by Kingston in order to for automatically suppressing or preventing noise generation during the generation of brake forces by means of the wheel brakes of a vehicle brake system (see Kingston’s p9).
Claim.16 Dantu does not discloses a vehicle control module which is configured to execute a method as claimed in claim 5.
However, Kingston discloses a vehicle control module which is configured to execute a method as claimed in claim 6 (see at least fig.3, element 18 is a central evaluation device, element 20 is a brake pressure regulating device, p34).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Dantu to include a vehicle control module which is configured to execute a method as claimed in claim 6 by Kingston in order to for automatically suppressing or preventing noise generation during the generation of brake forces by means of the wheel brakes of a vehicle brake system (see Kingston’s p9).
Claim(s) 4, 8, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dantu (US20120053805A1), Kingston (US20060202555A1) as applied to claims 1,3 above, and further in view of Heinze (US20180319405A1).
Claim.4 Dantu and Kingston do not discloses which also comprises at least one of: sending the driving profile to the vehicle, sending the driving profiles to a group of vehicles, installing the driving profiles in new vehicles to be produced.
However, Heinze discloses which also comprises at least one of: sending the driving profile to the vehicle, sending the driving profiles to a group of vehicles, installing the driving profiles in new vehicles to be produced (see at least fig.1-3, p167-169, sends an enquiry to the computer network to obtain driving data).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Dantu and Kingston to include which also comprises at least one of: sending the driving profile to the vehicle, sending the driving profiles to a group of vehicles, installing the driving profiles in new vehicles to be produced by Heinze in order to for the driving behavior of the one driver is evaluated based on the driving behavior of the other drivers for at least one specific driving situation (see Heinze’s abstract).
Claim.8 Dantu and Kingston do not discloses a method for suppressing braking noise in a vehicle, wherein the method comprises: recording a number of braking state data, sending the braking state data to a central server in a number of messages, receiving a number of response instructions from the central server, wherein each response instructions includes a measure for suppressing braking noise, and applying the response instructions in a number of braking operations of the vehicle wherein the central server as claimed in claim 1 is used as the central server.
However, Heinze discloses a method for suppressing braking noise in a vehicle, wherein the method comprises: recording a number of braking state data, sending the braking state data to a central server in a number of messages, receiving a number of response instructions from the central server, wherein each response instructions includes a measure for suppressing braking noise, and applying the response instructions in a number of braking operations of the vehicle wherein the central server as claimed in claim 1 is used as the central server (see at least fig.1-3, abstract, to be able to classify the driving behavior of the driver, a driving behavior of other driver is also provided, p130, various transportation vehicles 302 which are moving on a route 303 and send data continuously to a computer network 301 or receive data from the computer network 301, p60, p99).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Dantu and Kingston to include a method for suppressing braking noise in a vehicle, wherein the method comprises: recording a number of braking state data, sending the braking state data to a central server in a number of messages, receiving a number of response instructions from the central server, wherein each response instructions includes a measure for suppressing braking noise, and applying the response instructions in a number of braking operations of the vehicle wherein the central server as claimed in claim 1 is used as the central server by Heinze in order to for the driving behavior of the one driver is evaluated based on the driving behavior of the other drivers for at least one specific driving situation (see Heinze’s abstract).
Claim.14 Dantu and Kingston do not discloses a central server which is configured to carry out a method as claimed in claim 1.
However, Heinze discloses a central server which is configured to carry out a method as claimed in claim 1 (see at least fig.1-3, abstract, to be able to classify the driving behavior of the driver, a driving behavior of other driver is also provided, p130, various transportation vehicles 302 which are moving on a route 303 and send data continuously to a computer network 301 or receive data from the computer network 301, p60, p99).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Dantu and Kingston to include a central server which is configured to carry out a method as claimed in claim 1 by Heinze in order to for the driving behavior of the one driver is evaluated based on the driving behavior of the other drivers for at least one specific driving situation (see Heinze’s abstract).
Claim.15 Dantu and Kingston do not discloses a non-volatile, non-transitory computer-readable data storage medium, containing program code which, when carried out, cause a processor to execute a method as claimed in claim 1.
However, Heinze discloses a non-volatile, non-transitory computer-readable data storage medium, containing program code which, when carried out, cause a processor to execute a method as claimed in claim 1 (see at least fig.1-3, abstract, to be able to classify the driving behavior of the driver, a driving behavior of other driver is also provided, p130, various transportation vehicles 302 which are moving on a route 303 and send data continuously to a computer network 301 or receive data from the computer network 301, p39-41, p84).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Dantu and Kingston to include a non-volatile, non-transitory computer-readable data storage medium, containing program code which, when carried out, cause a processor to execute a method as claimed in claim 1 by Heinze in order to for the driving behavior of the one driver is evaluated based on the driving behavior of the other drivers for at least one specific driving situation (see Heinze’s abstract).
Claim(s) 6-7, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinze (US20180319405A1), and further in view of Kingston (US20060202555A1).
	Claim.6 Heinze discloses a method for suppressing braking noise in a vehicle (see at least abstract, controlling functions in a transportation vehicle wherein a driving behavior of a driver is determined, a comfortable adjustment of the functions for the driver), wherein the method comprises: receiving a number of driving profiles from a central server or reading out a number of driving profiles from a non-volatile memory of the vehicle, each driving profile containing at least one driving style and an associated response instruction (see at least fig.1-3, abstract, to be able to classify the driving behavior of the driver, a driving behavior of other driver is also provided, p130, various transportation vehicles 302 which are moving on a route 303 and send data continuously to a computer network 301 or receive data from the computer network 301, p60, p99).
Heinze does not discloses each of which contains a measure for suppressing a braking noise, identifying a driving style based on driving state data, mapping the determined driving style of one of the driving profiles, thereby selecting this driving profile, and applying the response instructions of the selected driving profile in a number of braking operations of the vehicle.
However, Kingston discloses each of which contains a measure for suppressing a braking noise, identifying a driving style based on driving state data, mapping the determined driving style of  one of the driving profiles, thereby selecting this driving profile, and applying the response instructions of the selected driving profile in a number of braking operations of the vehicle (see at least abstract, a parameter that allows a conclusion to be drawn about noise generation is acquired and evaluated to detect the occurrence or imminent occurrence of noises, p9, to change a brake force distribution when the evaluation reveals the occurrence or imminent occurrence of noises, p10-12, p17).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Heinze to include each of which contains a measure for suppressing a braking noise, identifying a driving style based on driving state data, mapping the determined driving style of  one of the driving profiles, thereby selecting this driving profile, and applying the response instructions of the selected driving profile in a number of braking operations of the vehicle by Kingston in order to for automatically suppressing or preventing noise generation during the generation of brake forces by means of the wheel brakes of a vehicle brake system (see Kingston’s p9).
Claim.7 Heinze discloses wherein if the identified driving style cannot be mapped to any driving style of a driving profile, a signal is output which indicates, a service interval reduction and/or a use of cother components (see at least fig.2-3,7a-7c, p98-103, the more information is available on the respective specific driving situation, the more accurately the assessment of the driver can be made by the measured data, p160-162).
Claim.17 Heinze does not discloses a vehicle control module which is configured to execute a method as claimed in claim 6.
However, Kingston discloses a vehicle control module which is configured to execute a method as claimed in claim 6 (see at least fig.3, element 18 is a central evaluation device, element 20 is a brake pressure regulating device, p34).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Heinze to include a vehicle control module which is configured to execute a method as claimed in claim 6 by Kingston in order to for automatically suppressing or preventing noise generation during the generation of brake forces by means of the wheel brakes of a vehicle brake system (see Kingston’s p9).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/               Primary Examiner, Art Unit 3662